Title: From Benjamin Franklin to Jane Mecom, 17 July 1771
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, July 17. 1771
I have received your kind Letter of May 10. You seem so sensible of your Error in so hastily suspecting me, that I am now in my turn sorry I took Notice of it. Let us then suppose that Accompt ballanced and settled, and think no more of it.
In some former Letter I believe I mention’d the Price of the Books, which I have now forgotten: But I think it was 3s. each. To be sure there are Objections to the Doctrine of Pre-existence: But it seems to have been invented with a good Intention, to save the Honour of the Deity, which was thought to be injured by the Supposition of his bringing Creatures into the World to be miserable, without any previous misbehaviour of theirs to deserve it. This, however, is perhaps an officious Supporting of the Ark, without being call’d to such Service. Where he has thought fit to draw a Veil, our Attempting to remove it may be deem’d at least an offensive Impertinence. And we shall probably succeed little better in such an Adventure to gain forbidden Knowledge, than our first Parents did when they ate the Apple.
I meant no more by saying Mankind were Devils to one another than that being in general superior to the Malice of the other Creatures, they were not so much tormented by them as by themselves. Upon the whole I am much disposed to like the World as I find it, and to doubt my own Judgment as to what would mend it. I see so much Wisdom in what I understand of its Creation and Government, that I suspect equal Wisdom may be in what I do not understand. And thence have perhaps as much Trust in God as the most pious Christian.
I am very happy that a good Understanding continues between you and the Philadelphia Folks. Our Father, who was a very wise man, us’d to say, nothing was more common than for those who lov’d one another at a distance, to find many Causes of Dislike when they came together; and therefore he did not approve of Visits to Relations in distant Places, which could not well be short enough for them to part good Friends. I saw a Proof of it, in the Disgusts between him and his Brother Benjamin; and tho’ I was a Child I still remember how affectionate their Correspondence was while they were separated, and the Disputes and Misunderstandings they had when they came to live some time together in the same House. But you have been more prudent, and restrain’d that “Aptness” you say you have “to interfere in other People’s oeconomical Affairs by putting in a Word now and then unasked.” And so all’s well that ends well.
I thought you had mentioned in one of your Letters a Desire to have Spectacles of some sort sent you; but I cannot now find such a Letter. However I send you a Pair of every Size of Glasses from 1 to 13. To suit yourself, take out a Pair at a time, and hold one of the Glasses first against one Eye, and then against the other, looking on some small Print. If the first Pair suits neither Eye, put them up again before you open a second. Thus you will keep them from mixing. By trying and comparing at your Leisure, you may find those that are best for you, which you cannot well do in a Shop, where for want of Time and Care, People often take such as strain their Eyes and hurt them. I advise your trying each of your Eyes separately, because few Peoples Eyes are Fellows, and almost every body in reading or working uses one Eye principally, the other being dimmer or perhaps fitter for distant Objects; and thence it happens that the Spectacles whose Glasses are Fellows suit sometimes that Eye which before was not used tho’ they do not suit the other. When you have suited your self, keep the higher Numbers for future Use as your Eyes may grow older; and oblige your Friends with the others.
I was lately at Sheffield and Birmingham, where I bought a few plated Things which I send you as Tokens, viz. A Pair of Sauceboats, a Pair of flat Candlesticks, and a Saucepan, lined with Silver. Please to accept of them. I have had one of the latter in constant Use 12 Years, and the Silver still holds. But Tinning is soon gone.
Mrs. Stevenson and Mrs. Hewson present their Compliments, the latter has a fine Son. Sally Franklin sends her Duty to you. I wonder you have not heard of her till lately. She has lived with me these 5 Years, a very good Girl, now near 16. She is Great Grandaughter of our Father’s Brother John, who was a Dyer at Banbury in Oxfordshire, where our Father learnt that Trade of him, and where our Grandfather Thomas lies buried: I saw his Gravestone. Sally’s Father, John’s Grandson, is now living at Lutterworth in Leicestershire, where he follows the same Business, his Father too being bred a Dyer, as was our Uncle Benjamin. He is a Widower, and Sally his only Child. These two are the only Descendants of our Grandfather Thomas now remaining in England that retain that Name of Franklin. The Walkers are descended of John by a Daughter that I have seen, lately deceased. Sally and Cousin Williams’s Children, and Henry Walker who now attends Josiah are Relations in the same degree to one another and to your and my Grandchildren, viz

   
What is this Relation called? Is it third Cousins? Having mentioned so many Dyers in our Family, I will now it’s in my Mind request of you a full and particular Receipt for Dying Worsted of that beautiful Red, which you learnt of our Mother. And also a Receipt for making Crown Soap. Let it be very exact in the smallest Particulars. Enclos’d I send you a Receipt for making soft Soap in the Sun.
I have never seen any young Men from America that acquir’d by their Behaviour here more general Esteem than those you recommended to me. Josiah has stuck close to his musical Studies, and still continues them. Jonathan has been diligent in Business for his Friends as well as himself, obliging to every body, tender of his Brother, not fond of the expensive Amusements of the Place, regular in his Hours, and spending what Leisure Hours he had in the Study of Mathematics. He goes home to settle in Business, and I think there is great Probability of his doing well. With best Wishes for you and all yours, I am ever, Your affectionate Brother
B Franklin
I have mislaid the Soap Receipt but will send it when I find it.
